Citation Nr: 0107187	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1974 to January 
1977.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Montgomery, Alabama Regional Office (RO) which declined 
to reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder for lack of 
new and material evidence.  The veteran has been represented 
throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO denied service connection for an acquired 
psychiatric disorder in February 1977.  The veteran was 
notified in writing of the decision in February 1977.  The 
veteran did not perfect a substantive appeal within one year 
of the adverse decision.  

2.  The additional documentation submitted since the February 
1977 RO decision is new, relevant and probative as to the 
issue at hand.  


CONCLUSION OF LAW

The additional documentation received since the February 1977 
RO decision constitutes new and material evidence sufficient 
to reopen the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior RO Decision

In February 1977, the RO denied service connection for a 
nervous disorder.  It was reasoned, essentially, that the 
veteran was diagnosed with a schizoid personality during 
service and that such disorder was a constitutional or 
developmental abnormality and was not a disability under the 
law.  The veteran was informed in writing of the denial in 
February 1977 and did not perfect an appeal within the 
following year.  

The evidence upon which the RO formulated its February 1977 
denial may be briefly summarized.  The veteran's service 
medical records indicate that he was seen in September 1976 
and reported that he was afraid that if he continued to carry 
a gun something bad might happen.  The examiner indicated an 
initial impression of general dissatisfaction, no 
psychopathology noted.  A November 1976 entry related a 
diagnosis of schizoid personality.  A November 1976 physical 
profile report noted that the veteran had a schizoid 
personality and that permanent disqualification was 
recommended.  Another November 1976 entry referred to a 
character behavior disorder.  Pursuant to a December 1976 
separation examination, the veteran checked that he suffered 
from depression and excessive worry.  The examiner noted that 
the veteran had occasional episodes of chest pain and stomach 
problems associated with frequent trouble sleeping, 
depression or excessive worry and nervous trouble since 1976.  
It was also noted that the veteran was seen in November 1976 
and diagnosed with schizoid personality.  The December 1976 
separation examination report included a notation that the 
veteran's psychiatric evaluation was normal.  

II.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's February 1977 decision 
consists of statements on appeal from the veteran; a March 
1977 Department of Veterans Affairs (VA) general medical 
examination report; VA treatment records dated from May 1983 
to December 2000; and a January 2001 transcript of a hearing 
before a member of the Board.  

The March 1977 VA general medical examination report noted 
that the veteran was well-oriented to time, place and person.  
The diagnoses referred to other disorders.  

VA treatment records dated from May 1983 to December 2000 
indicated that the veteran was treated for multiple disorders 
including psychiatric disorders.  A January 1999 VA treatment 
entry noted that the veteran was treated for depression in 
1996.  The assessment included history of depressive 
symptomatology.  A February 1999 entry indicated an 
assessment of depression as did a March 1999 entry.  
Additional treatment reports also referred to psychiatric 
diagnoses.  A December 1999 entry noted an assessment which 
included depression, stable, at that time.  A March 2000 
report related an impression which included post-traumatic 
stress disorder and depression.  An October 2000 entry noted 
similar diagnoses.  

At the January 2001 hearing before a member of the Board, the 
veteran testified that he was first diagnosed with a nervous 
condition in approximately 1975.  He stated that he was 
diagnosed with schizophrenia, and was given medication to 
calm his nerves.  The veteran reported that he had problems 
with his pay at that time.  He stated that he received some 
private treatment between 1978 and 1997.  The veteran further 
indicated that he started taking medication again in 1997.  
He noted that he was suffering from sleeplessness and 
nervousness.  The veteran reported that he was presently 
taking five different kinds of medication for his nervous 
disorder.  

The Board has weighed the evidence of record.  It is observed 
that the veteran did not appeal the February 1977 RO decision 
and it became final.  At the time of the February 1977 
decision, the evidence essentially consisted of the veteran's 
service medical records which indicated that he was treated 
for disorders variously diagnosed as general dissatisfaction, 
schizoid personality and character behavior disorder.  The 
evidence submitted since the February 1977 decision indicates 
that the veteran has been presently diagnosed with disorders 
such as depression and post-traumatic stress disorder.  Such 
diagnoses were not of record at the time of the February 1977 
RO decision.  Therefore, there is now evidence of a current 
psychiatric disability.  Based on the reasons for the prior 
denial, the evidence is new and material.  One of the 
evidentiary defects that existed at the time of the prior 
denial has been cured.  Accordingly, the Board concludes that 
the evidence is new and material and that the claim of 
service connection for an acquired psychiatric disorder may 
be reopened.  






ORDER

The veteran's petition to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder is 
granted.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the Board notes that the veteran has not been 
afforded a VA examination as to his claimed psychiatric 
disorder.  As noted in the discussion above, recent VA 
treatment records have indicated diagnoses including 
depression and post-traumatic stress disorder.  Further, the 
veteran's service medical records refer to treatment for 
disorders such as general dissatisfaction, schizoid 
personality and character behavior disorder.  Also, pursuant 
to the December 1976 separation examination report, the 
examiner did note that the veteran had occasional episodes of 
chest pain and stomach problems associated with trouble 
sleeping, depression or excessive worry.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the lack of a VA examination as to his 
claimed disorder; the evidence of inservice treatment, as 
noted above; and in consideration of the Court's holdings in 
Colvin and Hatlestad, the Board concludes that a VA 
psychiatric examination would be helpful in resolving the 
issues raised by the instant appeal.  

Further, the Board notes that at the January 2001 hearing 
before a member of the Board, the veteran testified that he 
had received treatment from a private physician during the 
period from 1978 to 1997.  He did not provide the physician's 
name.  Additionally, the veteran testified, in effect, that 
his VA physician had indicated that his present disorder may 
come from his service experience.  The Board is of the view 
that an attempt should be made to obtain any treatment 
records of possible pertinence to the veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

2.  The RO should request that the veteran 
provide information as to the medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to his 
claimed acquired psychiatric disorder from 
January 1977 to the present.  Upon receipt 
of the requested information, the RO 
should contact the identified facilities 
and request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the likely etiology of his claimed 
acquired psychiatric disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
express an opinion as to the etiology and 
approximate date of onset of any diagnosed 
psychiatric disorder and to comment on the 
relationship, if any, between such 
disorder and the veteran's period of 
service.  A complete rationale for any 
opinion expressed should be provided.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



